DETAILED ACTION
Response to Arguments
Applicant's arguments filed 08/27/2022 have been fully considered but they are not persuasive. 
Applicant Argues:
Claim 1 recites: wherein the extreme cut lines in said series of short cut lines, on the side of said long cut lines, have first roundings defined by a radius falling within 0,4 of the radius of the roundings (RI) of the end fragments of said long cut lines (5), whereas the opposite ends of the extreme cut lines (6) have second roundings (8) defined by a radius (R3) falling within 0,2 of the radius of the roundings (RI) of the end fragments of said long cut lines (5), and in addition, inner cut lines (9) located between the extreme cut lines (6), are finished with third roundings (10) defined by a radius (R4) falling within 0,2 of the radius of roundings (RI) of the end fragments of said long cut lines (5). 
Examiner does not understand what is meant by (0,2) and (0,4). Examiner notes that the specification does not set forth language which clearly describes what is being claimed in claim 1. 
-9- 
In response, Applicant explains that (0,4) and (0,2) expresses length of the radius of the first roundings and the third roundings respectively in comparison to length of the radius of the roundings (R1) of the end fragments of the long cut lines (5). Another words the length of the radius of the first roundings is 0,4 (or 0.2) of the length of the radius of the roundings (R1) of the end fragments of the long cut lines (5). 


Examiner’s Response:
Examiner notes that no units are given to explain (0, 4) (0, 2).   Examiner further notes the specification does not clearly set forth what the numbers mean or the units for the numbers or how they are achieved.  Examiner does not understand what (0,4) or (0.2) means as such is not in the specification nor described.

For the reasons stated above, the claims stand rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: wherein the extreme cut lines in said series of short cut lines, on the side of said long cut lines, have first roundings defined by a radius falling within 0,4 of the radius of the roundings (R1) of the end fragments of said long cut lines (5), whereas the opposite ends of the extreme cut lines (6) have second roundings (8) defined by a radius (R3) falling within 0,2 of the radius of the roundings (R1) of the end fragments of said long cut lines (5), and in addition, inner cut lines (9) located between the extreme cut lines (6), are finished with third roundings (10) defined by a radius (R4) falling within 0,2 of the radius of roundings (R1) of the end fragments of said long cut lines (5).  

Examiner does not understand what is meant by (0,2) and (0,4).  Examiner notes that the specification does not set forth language which clearly describes what is being claimed in claim 1.
Claim 3 recites “said flap being made of fragments of the reinforcing element (2) and the top element (3) that are glued together”.  Examiner does not fully understand in view of the specification as to what is being claimed as the (3) appears to be a side portion which is connected to (2) which is located in the center.  Examiner finds it unclear as to where they are glued together.

Claims 5-7 recites the limitations
“covered by resealable flap” 
“on its top surface
“and a dispensing opening” line 2 – unclear as if a new opening is being claimed 
 “the label flap”
“the hinge line”
“the two sides” 
“the combination of arches”
“the end fragment”
“the base surface”
“the pull ring”
“the dispensing opening”

Examiner notes that additional likewise terms and expressions are recited in claims 5-7.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  Examiner notes that claims 5-7 draw references to terms which have not been described prior, leading to confusion on the understanding of the claim and what is being claimed.  There is also insufficient antecedent basis for these limitations in the claims.

Regarding claim 5, the phrase "significantly" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Regarding claim 5, the phrase "a rectangle with significantly rounded corners" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed, thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).


Examiner further does not understand what OPS, PP, or PE is as such has not been described in the specification.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whelan et al. (WO 2017/036984 – hereinafter Daragh) in view of Mathew James Duncan (US 2017/0036835 – hereinafter Duncan).
Re Claim 1:
Whelan discloses a package comprising a container body (100) having a top surface (101), a dispensing opening (102) on said top surface (101), and a rigid reinforcing element (21) adhered to the top surface (101) of the container body (100) and surrounding the dispensing opening (102), said reinforcing element (21) being preferably in the form of a sheet of PET or OPS or PP foil (see page 5 lines 30-33 and page 7 lines 1-4), wherein said reinforcing element (21) has a closing flap (at 21) which can cover tightly the dispensing opening (102), said closing flap (at 21) having a base surface and being a fragment of the reinforcing element (21) separated by long cut lines (29) running towards a hinge line (22, 23) (see Fig. 2), said long cut lines (29) passing at least along two sides of the reinforcing element (21) and having end fragments rounded to the outside of the base surface of the flap (21) thereby forming roundings defined by a radius (R1) (see Fig. 2), wherein the hinge line (22, 23) is formed by a series of short cut lines (27, 28) passing between the end fragments of said long cut lines (29), and roundings (near 28),  wherein the roundings (near 28) are directed to the outside of the base surface of the flap (at 21) (see Fig. 2), (see Figs. 1-7), but fails to teach said series of short cut lines comprising extreme cut lines and inner cut lines, wherein the extreme cut lines (6) in said series of short cut lines, on the side of said long cut lines (5), have first roundings (7) defined by a radius (R2) falling within 0,4 of the radius of the roundings (R1) of the end fragments of said long cut lines (5), whereas the opposite ends of the extreme cut lines (6) have second roundings (8) defined by a radius (R3) falling within 0,2 of the radius of the roundings (R1) of the end fragments of said long cut lines (5), and in addition, inner cut lines (9) located between the extreme cut lines (6), are finished with third roundings (10) defined by a radius (R4) falling within 0,2 of the radius of roundings (R1) of the end fragments of said long cut lines (5), wherein the first roundings (7), the second roundings (8) and the third roundings (10) are directed to the outside of the base surface of the flap.  

Duncan teaches a series of short cut lines comprising extreme cut lines (two outermost cut lines 54a in the longitudinal direction of the hinge) and inner cut lines (two innermost cut lines 54a between the two outermost) (see Fig. 2A) (see Figs. 1-7C).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Whelan with that of Duncan to provide a design choice of a number of cut lines as preferred by one of ordinary skill in the art for a preferred usage.  Examiner further notes the combination would be capable of providing wherein the first roundings (7), the second roundings (8) and the third roundings (10) are directed to the outside of the base surface of the flap by duplicating the number of cut lines of Whelan as suggested by Duncan with predictable results.  

Examiner notes that Whelan in view of Duncan does not disclose specific values for wherein the extreme cut lines in said series of short cut lines, on the side of said long cut lines, have first roundings defined by a radius falling within 0,4 of the radius of the roundings (R1) of the end fragments of said long cut lines (5), whereas the opposite ends of the extreme cut lines (6) have second roundings (8) defined by a radius (R3) falling within 0,2 of the radius of the roundings (R1) of the end fragments of said long cut lines (5), and in addition, inner cut lines (9) located between the extreme cut lines (6), are finished with third roundings (10) defined by a radius (R4) falling within 0,2 of the radius of roundings (R1) of the end fragments of said long cut lines (5).  However, one of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been obvious through routine experimentation and optimization, for one of ordinary skill in the art to modify their invention to include the most optimum results and efficiency necessary for their particular invention since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Further Re Claim 2:Whelan discloses wherein the long cut lines (29) define a pull ring (25) located opposite the series of short cut lines (27, 28) within the reinforcing element (21).  

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whelan in view of Duncan and further in view of Sanfilippo et al. (US 2014/0185962 – hereinafter Sanfilippo).
Re Claim 3:
Whelan in view of Duncan discloses the device of claim 1, but fails to teach wherein an elastic top element (3), in the form of a sheet of BOPP film is adhered to the reinforcing element (2), said flap being made of fragments of the reinforcing element (2) and the top element (3) that are glued together.  

Sanfilippo further in view teaches wherein an elastic top element (14), in the form of a sheet of BOPP film is adhered to the reinforcing element (24), said flap being made of fragments of the reinforcing element (24) and the top element (14) that are glued together (see paragraphs [0226 and 0257]) (see Fig. 3) (see Figs. 1-98).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Whelan in view of Duncan with that of Sanfilippo to provide a selection of material as known within the art for a particular usage.

Further Re Claim 4:
Whelan discloses wherein the long cut lines (29) define a pull ring (25) located opposite the series of short cut lines (27, 28) within the combination of the reinforcing element (21) with the top element (20).





Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whelan in view of Duncan and Sanfilippo.
Re Claim 5:
Whelan discloses  a package (100) with an opening (102) covered by resealable label flap (at 21) comprising a container body (100) having a dispensing opening (102) on its top surface (101) and a dispensing opening (102)  and a rigid reinforcing element (21)  adhered to the top surface (101) of the container body (100) in a form of a sheet of PET foil (see page 5 lines 30-33 and page 7 lines 1-4), and a flap (at 21) -3-covering tightly the dispensing opening (102), wherein the container body (100) is in the form of a foil sleeve with tightly closed ends (see Fig. 4a), wherein sides of a combination of the reinforcing element (21)  with a top element (see perimeter portions of Figs. 2 and 7) form a figure similar in form to a rectangle with significantly rounded corners (see Figs. 2 and 7), wherein the label flap (at 21) consists of fragments of the reinforcing element (21)  and the top element (see perimeter portions of Fig. 7) adhered to each other, separated by long cut lines  running towards a hinge line (near 22, 23, 150), which pass along the two sides of the combination of the reinforcing element (21) with the top element (see perimeter portions of Figs. 2 and 7), wherein long cut lines (29) run on curves that are the combination of arches with different radii, wherein the hinge line (near 22, 23, 150) is formed by a series of short cut lines (28) passing between the end fragments of long cut lines (29)  rounded to outside of the base surface of the flap (at 21), towards the sides of the combination of the reinforcing element (21) with the top element (see perimeter Figs. 2 and 7), wherein first roundings, second roundings  and third roundings  are directed to outside of the base surface of the flap (see Figs 2 and 7), towards a side of the combination of the reinforcing element (21) with the top element (see perimeter Figs. 2 and 7), wherein within the side of the combination of the reinforcing element with the top element  located opposite the series of short cut lines, long cut lines (29)  separate the pull ring (15, 25), wherein within the surface of pull ring (15, 25), the adhesive bonding the container body (100) with the reinforcing element is deactivated (see Figs. 2 and 7), and wherein the design does not exclude an option of using such materials as OPS or PS or PP or PE for the reinforcing element (see Figs. 1-7), but fails to teach   as well as a flexible top element adhered to the reinforcing element, in the form of a sheet of BOPP film, wherein sides of a combination of the reinforcing element with a top element form a figure similar in form to a rectangle with significantly rounded corners, wherein roundings of the end fragments of long cut lines 5 have a radius R1 of 2,5mm in length, wherein extreme cut lines 6 present in a R2 falls within 0,4 of the radius of the roundings R1 of end fragments of long cut lines 5, while opposite ends of extreme cut lines 6 have second roundings 8 defined by a radius length R3 falling within 0,2 of the length of radius of roundings R1 of end fragments of long cut lines 5, wherein located between the extreme cut lines 6, inner cut lines 9 are finished with third roundings 10 with a length of radius R4 falling within 0,2 of length of the radius of -4-roundings R1 of end fragments of long cut lines 5.

Duncan teaches a figure similar in form to a rectangle with significantly rounded corners (see Fig. 1a), a series of short cut lines comprising extreme cut lines (two outermost cut lines 54a in the longitudinal direction of the hinge) and inner cut lines (two innermost cut lines 54a between the two outermost) (see Fig. 2A) (see Figs. 1-7C).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Whelan with that of Duncan to provide a design choice of a number of cut lines as preferred by one of ordinary skill in the art for a preferred usage.  Examiner further notes the combination would be capable of providing wherein the first roundings (7), the second roundings (8) and the third roundings (10) are directed to the outside of the base surface of the flap by duplicating the number of cut lines of Whelan as suggested by Duncan with predictable results.  


Sanfilippo further in view teaches a flexible top element (14), adhered to a reinforcing element (24), in the form of a sheet of BOPP film, said flap being made of fragments of the reinforcing element (24) and the top element (14) that are adhered together (see paragraphs [0226 and 0257]) (see Fig. 3) (see Figs. 1-98).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Whelan in view of Duncan with that of Sanfilippo to provide a selection of material as known within the art for a particular usage.

Examiner notes that Whelan in view of Duncan and Sanfilippo does not disclose specific values for wherein roundings of the end fragments of long cut lines 5 have a radius R1 of 2,5mm in length, wherein extreme cut lines 6 present in a R2 falls within 0,4 of the radius of the roundings R1 of end fragments of long cut lines 5, while opposite ends of extreme cut lines 6 have second roundings 8 defined by a radius length R3 falling within 0,2 of the length of radius of roundings R1 of end fragments of long cut lines 5, wherein located between the extreme cut lines 6, inner cut lines 9 are finished with third roundings 10 with a length of radius R4 falling within 0,2 of length of the radius of -4-roundings R1 of end fragments of long cut lines 5.  However, one of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been obvious through routine experimentation and optimization, for one of ordinary skill in the art to modify their invention to include the most optimum results and efficiency necessary for their particular invention since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.





Re Claim 6:
Whelan discloses  a package (100) with an opening (102) covered by resealable label flap (at 21) comprising a container body (100) having on its top surface (101) a dispensing opening (102) and a rigid reinforcing element (21)  in a form of a sheet of foil adhered to the top surface (101) of the container body (100) and surrounding the dispensing opening (102) and the flap (at 21) covering tightly the dispensing opening (102),  (see page 5 lines 30-33 and page 7 lines 1-4), wherein the container body (100) is in the form of a foil sleeve with tightly closed ends (see Fig. 4a), wherein sides of a combination of the reinforcing element (21)  (see Figs. 2 and 7) form an oval-like figure (see Figs. 2 and 7), wherein the label flap (at 21) is a fragment of the reinforcing element (21) separated by long cut lines  running towards a hinge line (near 22, 23, 150), which pass along the two sides of the reinforcing element (21) (see Figs. 2 and 7), wherein long cut lines (29) run on curves that are the combination of arches with different radii, wherein a hinge line (near 22, 23, 150) is formed by a series of short cut lines (28) passing between the end fragments of long cut lines (29)  rounded to outside the base surface of the flap (at 21), towards the sides of the reinforcing element (21) (see perimeter Figs. 2 and 7), wherein first roundings, second roundings  and third roundings  are directed to outside of the base surface of the flap (see Figs 2 and 7), towards a side of reinforcing element (21) (see perimeter Figs. 2 and 7), wherein within the side of reinforcing element located opposite the series of short cut lines, long cut lines (29)  separate the pull ring (15, 25), wherein within the surface of pull ring (15, 25), the adhesive bonding the container body (100) with the reinforcing element is deactivated (see Figs. 2 and 7), and wherein the design does not exclude an option of using such materials as PET or PS or PP or PE for the reinforcing element (see Figs. 1-7), but fails to teach wherein roundings of the end fragments of long cut lines have a radius R1 of 2,5mm in length, wherein extreme cut lines 6 present in a series of short cut lines, from the side of long cut lines 5, have first roundings 7 with  radius length R2 falling within 0,4 of the length of the radius of roundings R1 of end fragments of long cut lines 5, while opposite ends of extreme cut lines 6 have second roundings 8 with a radius length R3 falling within 0,2 of the length of radius of roundings R1 of end fragments of long cut lines 5, wherein inner cut lines 9 located between the extreme cut lines 6 are finished with third roundings 10 with radius length R4 falling within 0,2 of length of the radius of -4-roundings R1 of end fragments of long cut lines 5.



Duncan teaches extreme cut lines (two outermost cut lines 54a in the longitudinal direction of the hinge) present in a series of short cut lines and inner cut lines (two innermost cut lines 54a between the two outermost) (see Fig. 2A) (see Figs. 1-7C).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Whelan with that of Duncan to provide a design choice of a number of cut lines as preferred by one of ordinary skill in the art for a preferred usage.  Examiner further notes the combination would be capable of providing wherein the first roundings (7), the second roundings (8) and the third roundings (10) are directed to the outside of the base surface of the flap by duplicating the number of cut lines of Whelan as suggested by Duncan with predictable results.  


Sanfilippo further in view teaches OPS foil (see paragraph [0568, 0570 – teaches obvious art recognized equivalents for using materials), the reinforcing element (24) and the top element (14) that are adhered together (see paragraphs [0226 and 0257]) (see Fig. 3) (see Figs. 1-98).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Whelan in view of Duncan with that of Sanfilippo to provide a selection of material as known within the art for a particular usage.

Examiner notes that Whelan in view of Duncan and Sanfilippo does not disclose specific values for wherein roundings of the end fragments of long cut lines have a radius R1 of 2,5mm in length, wherein extreme cut lines 6 present in a series of short cut lines, from the side of long cut lines 5, have first roundings 7 with  radius length R2 falling within 0,4 of the length of the radius of roundings R1 of end fragments of long cut lines 5, while opposite ends of extreme cut lines 6 have second roundings 8 with a radius length R3 falling within 0,2 of the length of radius of roundings R1 of end fragments of long cut lines 5, wherein inner cut lines 9 located between the extreme cut lines 6 are finished with third roundings 10 with radius length R4 falling within 0,2 of length of the radius of -4-roundings R1 of end fragments of long cut lines 5.  However, one of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been obvious through routine experimentation and optimization, for one of ordinary skill in the art to modify their invention to include the most optimum results and efficiency necessary for their particular invention since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Re Claim 7:
Whelan discloses  a package (100) with an opening (102) covered by resealable label flap (at 21) comprising a container body (100) having on its top surface a dispensing opening (102)  and a rigid reinforcing element (21)  in a form of a sheet of PET foil (see page 5 lines 30-33 and page 7 lines 1-4) adhered to the top surface (101) of the container body (100), and surrounding the dispensing opening and the flap (at 21) -3-covering tightly the dispensing opening (102), wherein the container body (100) is in the form of a foil sleeve with tightly closed ends (see Fig. 4a), wherein sides of the reinforcing element (21)  form a rectangle-like figure (see Figs. 2 and 7), wherein the label flap (at 21) is a fragment of the reinforcing element (21), separated by long cut lines running towards the hinge line (near 22, 23, 150), which pass along the two sides of the reinforcing element (21), wherein long cut lines (29) run on curves that are the combination of straight lines with arches, the hinge line (near 22, 23, 150) is formed by a series of short cut lines (28) passing between the end fragments of long cut lines (29)  rounded to outside of the base surface of the flap (at 21), towards the sides of the reinforcing element (21), wherein first roundings, second roundings  and third roundings  are directed to outside of the base surface of the flap (see Figs 2 and 7), towards the side of the reinforcing element (21), wherein within the side of the reinforcing element located opposite the series of short cut lines, long cut lines (29)  separate the pull ring (15, 25), wherein within the surface of pull ring (15, 25), the adhesive bonding the container body (100) with the reinforcing element is deactivated (see Figs. 2 and 7), and wherein the design does not exclude an option of using such materials as OPS or PS or PP or PE for the reinforcing element (see Figs. 1-7), but fails to teach a rectangular-like figure, wherein roundings of end fragments of long cut lines 5 have a radius R1 of 2,5mm in length, wherein extreme cut lines 6 present in a series of short cut lines, from a side of long cut lines 5, have first roundings 7 with radius length R2 falling within 0,4 of the length of the radius of roundings R1 of end fragments of long cut lines 5, while opposite ends of extreme cut lines 6 have second roundings 8 with a radius length R3 falling within 0,2 of the length of radius of roundings R1 of end fragments of long cut lines 5, wherein inner cut lines 9 located between the extreme cut lines 6 are finished with third roundings 10 with a radius length R4 falling within 0,2 of length of the radius of -4-roundings R1 of end fragments of long cut lines 5.

Duncan teaches a rectangular-like figure, a series of short cut lines comprising extreme cut lines (two outermost cut lines 54a in the longitudinal direction of the hinge) and inner cut lines (two innermost cut lines 54a between the two outermost) (see Fig. 2A) (see Figs. 1-7C).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Whelan with that of Duncan to provide a design choice of a number of cut lines as preferred by one of ordinary skill in the art for a preferred usage.  Examiner further notes the combination would be capable of providing wherein the first roundings (7), the second roundings (8) and the third roundings (10) are directed to the outside of the base surface of the flap by duplicating the number of cut lines of Whelan as suggested by Duncan with predictable results.  


Sanfilippo further in view teaches the reinforcing element (24) and the top element (14) that are adhered together (see paragraphs [0226 and 0257]) (see Fig. 3) (see Figs. 1-98).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Whelan in view of Duncan with that of Sanfilippo to provide a selection of material as known within the art for a particular usage.

Examiner notes that Whelan in view of Duncan and Sanfilippo does not disclose specific values for wherein roundings of end fragments of long cut lines 5 have a radius R1 of 2,5mm in length, wherein extreme cut lines 6 present in a series of short cut lines, from a side of long cut lines 5, have first roundings 7 with radius length R2 falling within 0,4 of the length of the radius of roundings R1 of end fragments of long cut lines 5, while opposite ends of extreme cut lines 6 have second roundings 8 with a radius length R3 falling within 0,2 of the length of radius of roundings R1 of end fragments of long cut lines 5, wherein inner cut lines 9 located between the extreme cut lines 6 are finished with third roundings 10 with a radius length R4 falling within 0,2 of length of the radius of -4-roundings R1 of end fragments of long cut lines 5.  However, one of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been obvious through routine experimentation and optimization, for one of ordinary skill in the art to modify their invention to include the most optimum results and efficiency necessary for their particular invention since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651